        Case 1:19-cv-08481-PGG Document 17 Filed 01/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AARON COPPELSON and
NIGHTENGALE NYl, LLC,

                          Plaintiffs,                           ORDER

            - against -                                    19 Civ. 8481 (PGG)

RYAN SERHANT, NEST SEEKERS
INTERNATIONAL LLC, ELAD
RAHAMIN, and WELLS FARGO
ADVISORS, LLC,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action previously scheduled for

January 16, 2020 is adjourned. A conference is scheduled for February 13, 2020 at 10:15 a.m.

in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       January3, 2020


                                                  SO ORDERED.



                                                  Paul G. Gardephe
                                                  United States District Judge
